ORDER
PER CURIAM.
Walter F. Scott (hereinafter, “Appellant”) appeals pro se from the trial court’s judgment denying his motion to set aside a default judgment. The underlying default judgment against Appellant was entered on November 8, 2004. Appellant filed his motion to set aside on November 28, 2005. Appellant believes he acted in good faith in filing his motion and the trial court was without jurisdiction to enter the default judgment against him.
We have reviewed the briefs of the parties and the record on appeal. The record does not demonstrate convincingly the trial court abused its discretion in denying Appellant’s motion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16.